Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 1 of 15 PageID 1




                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

 GERALD GODWIN,
 Plaintiff
                                                        CASE NO.:
 -VS-

 ALLIED INTERSTATE, LLC,
 Defendant
                                      /

                  COMPLAINT AND DEMAND FOR JURY TRIAL

        COMES NOW Plaintiff, Gerald Godwin, by and through the undersigned

 counsel, and sues Defendant, ALLIED INTERSTATE, LLC, and in support thereof

 respectfully alleges violations of the Telephone Consumer Protection Act, 47 U.S.C.

 §227 et seq. (“TCPA”), the Florida Consumer Collection Practices Act, Fla. Stat. §559.55

 et seq. (“FCCPA”) and the Fair Debt Collection Practices Act, 15 U.S.C. § 1692 et. seq.

 (“FDCPA”).

                                   INTRODUCTION

        1.       The   TCPA was      enacted       to    prevent   companies   like   ALLIED

 INTERSTATE, LLC from invading American citizen’s privacy and prevent abusive

 “robo-calls.”

        2.       “The TCPA is designed to protect individual consumers from receiving

 intrusive and unwanted telephone calls.” Mims v. Arrow Fin. Servs., LLC, -US--, 132

 S.Ct. 740, 745, 181 L.Ed. 2d 881 (2012).

        3.       “Senator Hollings, the TCPA’s sponsor, described these calls as ‘the

 scourge of modern civilization, they wake us up in the morning; they interrupt our dinner


                                               1
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 2 of 15 PageID 2




 at night; they force the sick and elderly out of bed; they hound us until we want to rip the

 telephone out of the wall.’ 137 Cong. Rec. 30, 821 (1991). Senator Hollings presumably

 intended to give telephone subscribers another option: telling the autodialers to simply

 stop calling.” Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242, 1256 (11th Cir. 2014).

         4.        According     to the    Federal   Communications     Commission    (FCC),

 “Unwanted calls are far and away the biggest consumer complaint to the FCC with over

 200,000 complaints each year – around 60 percent of all the complaints…Some private

 analysts estimate that U.S. consumers received approximately 2.4 billion robocalls per

 month        in   2016.”      https://www.fcc.gov/about-fcc/fcc-initiatives/fccs-push-combat-

 robocalls-spoofing

                                 JURISDICTION AND VENUE


         5.        This is an action for damages exceeding Seventy-Five Thousand Dollars

 ($75,000.00) exclusive of attorney fees and costs.

         6.        Jurisdiction and venue for purposes of this action are appropriate and

 conferred by 28 U.S.C. § 1331, Federal Question Jurisdiction, as this action involves

 violations of the TCPA.

    7. Jurisdiction for pendent state law claims is provided by 28 U.S.C. § 1367.

    8. Subject matter jurisdiction, federal question jurisdiction, for purposes of this

 action is appropriate and conferred by 28 U.S.C. § 1331, which provides that the district

 courts shall have original jurisdiction of all civil actions arising under the Constitution,

 laws, or treaties of the United States; and this action involves violations of 47 U.S.C. §




                                                 2
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 3 of 15 PageID 3




 227(b)(1)(A)(iii). See Mims v. Arrow Fin. Servs., LLC, S.Ct. 740, 748 (2012) and Osorio

 v. State Farm Bank, F.S.B., 746 F.3d 1242, 1249 (11th Cir. 2014)

         9.      The alleged violations described herein occurred in Hillsborough County,

 Florida. Accordingly, venue is appropriate with this Court under 28 U.S.C. §1391(b)(2),

 as it is the judicial district in which a substantial part of the events or omissions giving

 rise to this action occurred.

                                 FACTUAL ALLEGATIONS

         10.     Plaintiff is a natural person, and citizen of the State of Florida, residing in

 Plant City which is located in Hillsborough County, Florida.

         11.     Plaintiff is a “consumer” as defined in Florida Statute 559.55(8) and 15

 U.S.C. § 1692(a)(3).

         12.     Plaintiff is an “alleged debtor.”

         13.     Plaintiff is the “called party.” See Breslow v. Wells Fargo Bank, N.A., 755

 F. 3d 1265 (11th Cir. 2014) and Osorio v. State Farm Bank, F.S.B., 746 F. 3d 1242 (11th

 Cir. 2014).

         14.     Defendant, ALLIED INTERSTATE, LLC, is a corporation which was

 formed in Minnesota with its principal place of business located at 12755 HWY 55, Suite

 300, Plymouth, Minnesota 55411 and which conducts business in the State of Florida

 through its registered agent, CT Corporation System, located at 1200 South Pine Island

 Road, Plantation, Florida 33324.

         15.     Defendant is a “debt collector” as defined by Florida Statute § 559.55(7)

 and 15 U.S.C. § 1692(a)(6).



                                                3
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 4 of 15 PageID 4




         16.    The debt that is the subject matter of this complaint is a “consumer debt”

 as defined by Florida Statute §559.55(6) and U.S.C. § 1692(a)(5).

         17.    ALLIED INTERSTATE, LLC called Plaintiff on Plaintiff’s cellular

 telephone approximately three hundred (300) times in an attempt to collect a debt.

         18.    ALLIED INTERSTATE, LLC attempted to collect an alleged debt from

 the Plaintiff by this campaign of telephone calls.

         19.    ALLIED INTERSTATE, LLC intentionally harassed and abused Plaintiff

 on numerous occasions by calling several times during one day, and on back to back

 days, with such frequency as can reasonably be expected to harass.

         20.    Some or all of the calls the Defendant made to Plaintiff’s cellular

 telephone number were made using an “automatic telephone dialing system” which has

 the capacity to store or produce telephone numbers to be called, using a random or

 sequential number generator (including but not limited to a predictive dialer) or an

 artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C §

 227(a)(1) (hereinafter “autodialer calls”). Plaintiff will testify that he knew it was an

 autodialer because of the vast number of calls he received from ALLIED INTERSTATE,

 LLC and because he heard a pause when he answered his phone before a voice came on

 the line.

         21.    Plaintiff believes the calls were made using equipment which has the

 capacity to store numbers to be called and to dial such numbers automatically.

         22.    Plaintiff is the subscriber, regular user and carrier of the cellular telephone

 number (352) ***-7073, and was the called party and recipient of Defendant’s calls.



                                               4
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 5 of 15 PageID 5




    23. ALLIED INTERSTATE, LLC placed an exorbitant number of automated calls to

 Plaintiff’s cellular telephone (352) ***-7073 in an attempt to collect on an alleged

 debt from Defendant’s number (including but not limited to): 866-465-3710.

        24.       The numbers Defendant used to place calls to Plaintiff include but are not

 limited to: (866) 465-3710.

        25.       On several occasions over the last four (4) years, Plaintiff instructed

 ALLIED INTERSTATE, LLC’s agent(s) to stop calling his cellular telephone.

        26.       On or about January 31, 2019 Plaintiff communicated with Defendant

 from his aforementioned cellular telephone number and instructed Defendant’s agent to

 cease calling.

        27.       During the aforementioned phone call with Defendant on January 31,

 2019, Plaintiff unequivocally revoked any express consent Defendant had for placement

 of telephone calls to Plaintiff’s aforementioned cellular telephone number by the use of

 an automatic telephone dialing system or a pre-recorded or artificial voice.

        28.       Furthermore, each call subsequently made by Defendant to the Plaintiff’s

 cell phone was done so without the express consent of the Plaintiff.

        29.       Each subsequent call the Defendant made to the Plaintiff’s aforementioned

 cellular telephone number was knowing and willful.

        30.       Despite actual knowledge of their wrongdoing, the Defendant continued

 the campaign of abuse, calling the Plaintiff despite the Plaintiff revoking any express

 consent the Defendant may have had to call his aforementioned cellular telephone

 number.



                                               5
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 6 of 15 PageID 6




            31.   On or about February 28, 2019 Plaintiff communicated with Defendant

 from his aforementioned cellular telephone number and instructed Defendant’s agent to

 cease calling.

            32.   During the aforementioned phone call with Defendant on February 28,

 2019, Plaintiff unequivocally revoked any express consent Defendant had for placement

 of telephone calls to Plaintiff’s aforementioned cellular telephone number by the use of

 an automatic telephone dialing system or a pre-recorded or artificial voice.

            33.   Furthermore, each call subsequently made by Defendant to the Plaintiff’s

 cell phone was done so without the express consent of the Plaintiff.

            34.   Each subsequent call the Defendant made to the Plaintiff’s aforementioned

 cellular telephone number was knowing and willful.

            35.   Despite actual knowledge of their wrongdoing, the Defendant continued

 the campaign of abuse, calling the Plaintiff despite the Plaintiff revoking any express

 consent the Defendant may have had to call his aforementioned cellular telephone

 number.

            36.   On or about March 19, 2019 Plaintiff communicated with Defendant from

 his aforementioned cellular telephone number and instructed Defendant’s agent to cease

 calling.

            37.   During the aforementioned phone call with Defendant on March 19, 2019,

 Plaintiff unequivocally revoked any express consent Defendant had for placement of

 telephone calls to Plaintiff’s aforementioned cellular telephone number by the use of an

 automatic telephone dialing system or a pre-recorded or artificial voice.



                                              6
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 7 of 15 PageID 7




            38.   Furthermore, each call subsequently made by Defendant to the Plaintiff’s

 cell phone was done so without the express consent of the Plaintiff.

            39.   Each subsequent call the Defendant made to the Plaintiff’s aforementioned

 cellular telephone number was knowing and willful.

            40.   Despite actual knowledge of their wrongdoing, the Defendant continued

 the campaign of abuse, calling the Plaintiff despite the Plaintiff revoking any express

 consent the Defendant may have had to call his aforementioned cellular telephone

 number.

            41.   On or about April 16, 2019 Plaintiff communicated with Defendant from

 his aforementioned cellular telephone number and instructed Defendant’s agent to cease

 calling.

            42.   During the aforementioned phone call with Defendant on April 16, 2019,

 Plaintiff unequivocally revoked any express consent Defendant had for placement of

 telephone calls to Plaintiff’s aforementioned cellular telephone number by the use of an

 automatic telephone dialing system or a pre-recorded or artificial voice.

            43.   Furthermore, each call subsequently made by Defendant to the Plaintiff’s

 cell phone was done so without the express consent of the Plaintiff.

            44.   Each subsequent call the Defendant made to the Plaintiff’s aforementioned

 cellular telephone number was knowing and willful.

            45.   Despite actual knowledge of their wrongdoing, the Defendant continued

 the campaign of abuse, calling the Plaintiff despite the Plaintiff revoking any express




                                              7
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 8 of 15 PageID 8




 consent the Defendant may have had to call his aforementioned cellular telephone

 number.

            46.   On or about May 20, 2019 Plaintiff communicated with Defendant from

 his aforementioned cellular telephone number and instructed Defendant’s agent to cease

 calling.

            47.   During the aforementioned phone call with Defendant on May 20, 2019,

 Plaintiff unequivocally revoked any express consent Defendant had for placement of

 telephone calls to Plaintiff’s aforementioned cellular telephone number by the use of an

 automatic telephone dialing system or a pre-recorded or artificial voice.

            48.   Furthermore, each call subsequently made by Defendant to the Plaintiff’s

 cell phone was done so without the express consent of the Plaintiff.

            49.   Each subsequent call the Defendant made to the Plaintiff’s aforementioned

 cellular telephone number was knowing and willful.

            50.   Despite actual knowledge of their wrongdoing, the Defendant continued

 the campaign of abuse, calling the Plaintiff despite the Plaintiff revoking any express

 consent the Defendant may have had to call his aforementioned cellular telephone

 number.

            51.   The Plaintiff’s repeated requests for the harassment to end were ignored

            52.   Defendant has placed approximately three hundred (300) calls to

 Plaintiff’s aforementioned cellular telephone number. Plaintiff was not able to properly

 catalogue each and every call received from Defendant; thus, the exact number of calls

 will be established after a thorough review of Defendant’s records.



                                               8
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 9 of 15 PageID 9




         53.     ALLIED INTERSTATE, LLC has a corporate policy to use an automatic

 telephone dialing system or a pre-recorded or artificial voice to individuals just as it did

 to the Plaintiff’s cellular telephone in this case.

         54.     ALLIED INTERSTATE, LLC has a corporate policy to use an automatic

 telephone dialing system or a pre-recorded or artificial voice, just as it did to the

 Plaintiff’s cellular telephone in this case, with no way for the consumer, or ALLIED

 INTERSTATE, LLC, to remove the number.

         55.     ALLIED INTERSTATE, LLC’s corporate policy is structured as to

 continue to call individuals like the Plaintiff, despite these individuals explaining to

 ALLIED INTERSTATE, LLC they wish for the calls to stop.

         56.     ALLIED INTERSTATE, LLC has numerous other federal lawsuits

 pending against them alleging similar violations as stated in this Complaint.

         57.     ALLIED INTERSTATE, LLC has numerous complaints against them

 across the country asserting that their automatic telephone dialing system continues to

 call despite being requested to stop.

         58.     ALLIED INTERSTATE, LLC has had numerous complaints from

 consumers against them across the country asking to not be called, however the

 Defendant continues to call the consumers.

         59.     ALLIED INTERSTATE, LLC’s corporate policy provided no means for

 the Plaintiff to have his number removed from the call list.

         60.     ALLIED INTERSTATE, LLC has a corporate policy to harass and abuse

 individuals despite actual knowledge that the called parties do not wish to be called.



                                                 9
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 10 of 15 PageID 10




          61.     None of ALLIED INTERSTATE, LLC’s telephone calls placed to

   Plaintiff were for “emergency purposes” as specified in 47 U.S.C. §227(b)(1)(A).

          62.     ALLIED INTERSTATE, LLC willfully and/or knowingly violated the

   TCPA with respect to the Plaintiff.

          63.     From each and every call placed without express consent by ALLIED

   INTERSTATE, LLC to Plaintiff’s cell phone, Plaintiff suffered the injury of invasion of

   privacy and the intrusion upon his right of seclusion.

          64.     From each and every call without express consent placed by ALLIED

   INTERSTATE, LLC to Plaintiff’s cell phone, Plaintiff suffered the injury of the

   occupation of his cellular telephone line and cellular phone by unwelcome calls, making

   the phone unavailable for legitimate callers or outgoing calls while the phone was ringing

   from ALLIED INTERSTATE, LLC’s call.

          65.     From each and every call placed without express consent by ALLIED

   INTERSTATE, LLC to Plaintiff’s cell phone, Plaintiff suffered the injury of unnecessary

   expenditure of her time. For calls he answered, the time he spent on the call was

   unnecessary as he had repeatedly asked for the calls to stop. Even for unanswered calls,

   Plaintiff had to waste time to unlock the phone and deal with missed call notifications

   and call logs that reflected the unwanted calls. This also impaired the usefulness of these

   features of Plaintiff’s cellular phone, which are designed to inform the user of important

   missed communications.

          66.     Each and every call placed without express consent by ALLIED

   INTERSTATE, LLC to Plaintiff’s cell phone was an injury in the form of a nuisance and



                                                10
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 11 of 15 PageID 11




   annoyance to Plaintiff. For calls that were answered, Plaintiff had to go to the

   unnecessary trouble of answering them. Even for unanswered calls, Plaintiff had to waste

   time to unlock the phone and deal with missed call notifications and call logs that

   reflected the unwanted calls. This also impaired the usefulness of these features of

   Plaintiff’s cellular phone, which are designed to inform the user of important missed

   communications.

          67.     Each and every call placed without express consent by ALLIED

   INTERSTATE, LLC to Plaintiff’s cell phone resulted in the injury of unnecessary

   expenditure of Plaintiff’s cell phone’s battery power.

          68.     Each and every call placed without express consent by ALLIED

   INTERSTATE, LLC to Plaintiff’s cell phone where a voice message was left which

   occupied space in Plaintiff’s phone or network.

          69.     Each and every call placed without express consent by ALLIED

   INTERSTATE, LLC to Plaintiff’s cell phone resulted in the injury of a trespass to

   Plaintiff’s chattel, namely his cellular phone and his cellular phone services.

          70.     As a result of the calls described above, Plaintiff suffered an invasion of

   privacy. Plaintiff was also affect in a personal and individualized way by stress, anxiety,

   nervousness, embarrassment, distress and aggravation.




                                           COUNT I
                                    (Violation of the TCPA)




                                                11
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 12 of 15 PageID 12




           71.      Plaintiff fully incorporates and realleges paragraphs one (1) through

   seventy (70) as if fully set forth herein.

           72.      ALLIED INTERSTATE, LLC willfully violated the TCPA with respect to

   the Plaintiff, especially for each of the auto-dialer calls made to Plaintiff’s cellular

   telephone after Plaintiff notified ALLIED INTERSTATE, LLC that he wished for the

   calls to stop.

           73.      ALLIED     INTERSTATE,        LLC    repeatedly    placed   non-emergency

   telephone calls to Plaintiff’s cellular telephone using an automatic telephone dialing

   system or prerecorded or artificial voice without Plaintiff’s prior express consent in

   violation of federal law, including 47 U.S.C § 227(b)(1)(A)(iii).

           WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues so

   triable and judgment against ALLIED INTERSTATE, LLC for statutory damages,

   punitive damages, actual damages, treble damages, enjoinder from further violations of

   these parts and any other such relief the court may deem just and proper.

                                            COUNT II
                                    (Violation of the FCCPA)

           74.      Plaintiff fully incorporates and realleges paragraphs one (1) through

   seventy (70) as if fully set forth herein.

           75.      At all times relevant to this action ALLIED INTERSTATE, LLC is

   subject to and must abide by the laws of the State of Florida, including Florida Statute §

   559.72.




                                                 12
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 13 of 15 PageID 13




           76.     ALLIED INTERSTATE, LLC has violated Florida Statute §559.72(7) by

   willfully communicating with the debtor or any member of her or his family with such

   frequency as can reasonably be expected to harass the debtor or her or his family.

           77.     ALLIED INTERSTATE, LLC has violated Florida Statute §559.72(7) by

   willfully engaging in other conduct which can reasonably be expected to abuse or harass

   the debtor or any member of her or his family.

           78.     Specifically, the calls from Defendant interrupted Plaintiff when he was

   working on his yard.

           79.     Specifically, the calls from Defendant would delay him from leaving his

   home when he would be on his way out.

           80.     Specifically, the calls from Defendant interrupted Plaintiff while he was

   trying to relax or engage in leisure activities.

           81.     Specifically, the calls from Defendant interrupted Plaintiff every day of

   the week, Monday through Saturday.

           82.     ALLIED INTERSTATE, LLC’s actions have directly and proximately

   resulted in Plaintiff’s prior and continuous sustaining of damages as described by Florida

   Statute §559.77.

                   WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

   so triable and judgment against ALLIED INTERSTATE, LLC for statutory damages,

   punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

   violations of these parts and any other such relief the court may deem just and proper.




                                                  13
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 14 of 15 PageID 14




                                           COUNT III
                                    (Violation of the FDCPA)

           83.     Plaintiff fully incorporates and realleges paragraphs one (1) through

   seventy (70) as if fully set forth herein.

           84.     At all times relevant to this action ALLIED INTERSTATE, LLC is

   subject to and must abide by 15 U.S.C. § 1692 et seq.

           85.     ALLIED INTERSTATE, LLC has violated 15 U.S.C. § 1692(d) by

   willfully engaging in conduct the natural consequence of which is to harass, oppress, or

   abuse any person in connection with the collection of a debt.

           86.     ALLIED INTERSTATE, LLC has violated 15 U.S.C. § 1692(d)(5) by

   causing a telephone to ring or engaging any person in telephone conversation repeatedly

   or continuously with intent to annoy, abuse, or harass any person at the called number.

           87.     ALLIED INTERSTATE, LLC has violated 15 U.S.C. § 1692(f) by using

   unfair and unconscionable means to collect or attempt to collect any debt.




                                                14
Case 8:19-cv-01387-SDM-JSS Document 1 Filed 06/06/19 Page 15 of 15 PageID 15




                  WHEREFORE, Plaintiff respectfully demands a trial by jury on all issues

   so triable and judgment against ALLIED INTERSTATE, LLC for statutory damages,

   punitive damages, actual damages, costs, interest, attorney fees, enjoinder from further

   violations of these parts and any other such relief the court may deem just and proper.



                                                 Respectfully submitted,

                                                /s/ Janelle Neal

                                                    Janelle Neal, Esq.
                                                    Florida Bar No.: 774561
                                                    Morgan & Morgan Tampa, P.A.
                                                    One Tampa City Center
                                                    201 N. Franklin Street, 7th Floor
                                                    Tampa, FL 33602
                                                    Tele: (813) 223-5505
                                                    Fax: (813) 223-5402
                                                    JNeal@forthepeople.com;
                                                    ACaputo@forthepeople.com
                                                    Attorney for Plaintiff




                                               15
